Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 5/6/21.  Claims 1, 10 and 19 have been amended. Claims 4-5, 7, 13-14, 16, 21-34 and 36 have been cancelled. Claims 1-3, 6, 8-12, 15, 17-20 and 35 are pending.
2.	Applicants' arguments filed 5/6/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Amended claims 1, 10 and 19 recite the limitation “characteristics of a location of the user”. The limitation is not clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Amended claims 1, 10 and 19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure (such as paragraphs [0046] – [0047] of the instant applicant’s specification) does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitation “characteristics of a location of the user”. The new limitation “characteristics of a location of the user” in the amended claims 1, 10 and 19 are considered to be new matter. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

		Claims 1, 10 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 10 and 19 recite the limitation “characteristics of a location of the user”. It is unclear what is “characteristics of a location of the user” since there is no clear definition in the instant applicant’s specification. Therefore, claims 1, 10 and 19 are indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10	Claims 1-3, 6, 8, 10-12, 15, 17, 19-20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al (US 20150019714 A1, hereinafter “Shaashua”) in view of IWAKI et al (U.S. 7584158 B2 hereinafter, “IWAKI”).
11.	With respect to claim 1,
Shaashua discloses
an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
receive, from one or more sources;
correlate the contextual data  and a user data of the user interacting with a physical object;
determine, based at least on the correlation, at least one recommended action to be taken by the user, wherein the at least one recommended action is determined based at least on a current situation of the user corresponding to the user’s situation in the contextual data, and wherein the at least one recommended action comprises the at least one interaction with the physical object; and
provide the at least one recommended action to the user (Shaashua Abstract, [0047] – [0058], [0084] – [0087], [0138] – [0139], [0144], [0156] e.g. A method of profiling a physical environment via Internet of Things (IoT) devices connected via an IoT integration platform is disclosed.  The method includes: receiving data streams from network-capable devices connected to the IoT integration platform; detecting presence of an entity in a physical environment surrounding or interacting with one or more of the network-capable devices from a subset of the data streams; storing an entity profile on a node graph representing the physical environment, wherein each entity profile is associated at least one of the network-capable device from which the presence is detected; and requesting a semantic label of the entity profile from a user of a first user account via one or more user interfaces. [0051] Data Consolidation [0052] The data correlation module 306 is configured to extract raw data from different sources, including the IoT devices 324.  For example, the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324.  For example, the data may include measurements, user commands, or user-reported status updates.  The data correlation module 306 may receive the datasets directly from the IoT devices or via reporting from the solution-specific application 222 or the integrated application 328. [0053] The data correlation module 306 may further be configured to extract raw data from an external source.  For example, the raw data may be extracted from an online or virtual data source, such as a geo-location map, a social network, a calendar, a media network, or any combination thereof. [0084] The rule management interface may be part of the consolidation interface generated by the consolidation interface generation module 304.  The rule management interface may be part of the consolidation interface generated by the consolidation interface generator 304.  Rules may be configured by a user or automatically determined by the rule generation module 310.  When a rule is determined by the rule generation module 310, the rule is shown as a recommendation.  The recommendation is then suggested through the consolidation interface for validation by the user.  The rules may be stored on the integration backend system 302 or on an IoT device associated with a user who created or validated the rule. [0086] For example, the data correlation module 306 and the data analysis module 308 can recognize that every morning a user starts the coffee machine, turns on the music, leaves a house, and turns off all lights and thermostat.  This sequence of IoT device commands to the coffee machine and the music player may be a recommended rule triggered by a context event of the user waking.  The IoT device commands to the thermostat and the lights may be triggered by the context event of the user leaving the house.  Users may also recommend the interoperable logical rules to their friends through any communication channel, e.g., social networks, emails, cellular messages, instant messages, or any combination thereof. [0144] FIG. 10B is an exemplary screen shot 1050 illustrating the consolidation interface generating the interoperable rule 1006 from the correlative insight, consistent with various embodiments of the disclosed technology.  The interoperable rule 1006 of FIG. 10A may be further described and/or configured.  For example, the screen shot 1050 illustrates a description of a recommended interoperable rule 1006 of alerting the user when there is high activity range reached. [0156] In response, the integration backend system may attempt to match characteristics of the detected entity to entity profiles stored on a node graph to select an entity profile that is known to be IoT integration platform in a step 1306 [as
receive, from one or more sources (e.g. The data correlation module 306 is configured to extract raw data from different source, such as a calendar), a contextual data regarding a user’s situation (e.g. The data correlation module 306 is configured to extract raw data from different source, such as a calendar; referring to the instant application specification [0047]);
correlate (e.g. correlation) the contextual data  and a user data of the user interacting (e.g. interacting) with a physical object (e.g. one or more of the network-capable devices);
determine, based at least on the correlation, at least one recommended action (e.g. The recommendation is then suggested through the consolidation interface for validation by the user) to be taken by the user, wherein the at least one recommended action is determined based at least on a current situation of the user corresponding to (e.g. match) the user’s situation in the contextual data, and wherein the at least one recommended action comprises the at least one interaction with the physical object (e.g. one or more of the network-capable devices); and
provide the at least one recommended action to the user]).
Although Shaashua substantially teaches the claimed invention, Shaashua does not explicitly indicate
the user’s situation comprising one or more characteristics of a location of the user;
one or more images of the user interacting with a physical object while the one or more characteristics are present at a current location of the user, wherein the contextual data and the user data are correlated to establish a correlation between the user’s situation and at least one interaction with the physical object;
while the one or more characteristics are present at a current location of the user.
IWAKI teaches the limitations by stating
receive, from one or more sources, a contextual data regarding a user’s situation, the user’s situation comprising one or more characteristics of a location of the user;
correlate the contextual data and a user data comprising one or more images of the user interacting with a physical object while the one or more characteristics are present at the location of the user, wherein the contextual data and the user data are correlated to establish a correlation between the user’s situation and at least one interaction with the physical object;
determine, based at least on the correlation, at least one recommended action to be taken by the user, wherein the at least one recommended action is determined based at least on a current situation of the user corresponding to the user’s situation in the contextual data, and wherein the at least one recommended action comprises the at least one interaction with the physical object while the one or more characteristics are present at a current location of the user; and
provide the at least one recommended action to the user (IWAKI col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9 e.g. (54)  An example of an agent which supports the user's activity will be mainly described in a case where the user's visual function has declined because of visual trouble (glaucoma, etc.). (55)  It is assumed that the target is navigation from the user's home A to a coffee shop B which is a destination.  At this time, the user's desire is indicated via user's voice to issue the target.  In this case, the target detection evaluation module 31 inputs a sound signal, and the voice is recognized as a command to thereby detect the target.  In another method of setting the target, in a case where the command is more directly input, for example, navigation+target destination (coffee shop B) is selected from a command menu or the like in the user information providing device 20. (56) With regard to the target indicated by the user, the activity plan module 321 plans as a schedule an action group for the user to reach the coffee shop B which is a destination from the home A which is the user's present location.  For example, this action group includes the following: walk to an elevator hall in the fourth floor of the existing apartment house; press an elevator down button in the elevator hall; wait for the elevator to come; get in the elevator, and press a ground-floor button in the elevator; move from the fourth floor to the ground floor by the elevator; get off the elevator; find a road L1 directly leading from the vicinity of the elevator; move straight to the east by 100 m along the road L1 (about 160 steps on foot by the user); turn right in an intersection C1; move straight to the north by 300 m along a road L2 (about 500 steps on foot by the user); find the coffee shop B on the left; and enter the coffee shop B. The action plan comprising the above action group is planned as the schedule.  (57)    The actions planned in this manner are provided to the user via the user information providing device 20.  For example, a way to the coffee shop B which is the destination, and the user's present location are provided with respect to the user.  For examples it is proposed that the user should turn right in the intersection C1.  On the road L2, a rough distance to the destination (coffee shop B) is indicated.  (58)    On the other hand, the user reaction evaluation module 323 monitors the user's target achievement degree using the sensor group 10 attached to the user or the sensor group 10 disposed in the environment based on a signal obtained from the sensor group 10, and the module also monitors a situation where the user is.  Examples of the sensor group 10 attached to the user include a binocular stereo camera, stereo microphone, GPS sensor, pedometer, position estimating beacon and the like.  That is, the sensor group 10 is selected which is required for monitoring the target achievement degree with respect to the activity planned by the activity plan module 321, and degree of progress of the activity is monitored by a signal from the sensor group 10.  For example, to measure the degree of progress of the travel to the destination, information is utilized such as a global position by a GPS sensor, and an estimate distance by the accumulated number of steps calculated by the pedometer. (59) Another important function of the user reaction evaluation module 323 is monitoring of an environment where the user is, and the user's situation.  That is, the sensor group 10 is further disposed with respect to the user in such a manner as to monitor the user's environment or situation.  Examples of the sensor include a wide-angle stereo camera for observing the user's view field, stereo microphone, gyro for estimating the user's position/posture, accelerometer, pedometer.  A sensor or the like is usable which inputs detailed information of environmental situation change or local environment while communicating with a beacon or the like disposed in the environment.  That is, the wide-angle stereo camera and the stereo microphone are modules which detect obstacles and the like in front of the user.  More specifically, a three-dimensional map of a space in the user's walking range is reconstructed in real time by the stereo camera.  Moreover, when there is an obstacle hindering the walking in the three-dimensional map in the user's predicted walking range, this effect is informed with respect to the user via the user information providing device 20.  By this information, the user reaction evaluation module 323 also informs this effect with respect to the activity plan module 321 in the form of activity degree and re-plan request in a case where there is a trouble in carrying out the user's future planned activity, and the activity plan module 321 re-plans the activity plan with respect to the target set by the target detection evaluation module 31.  When the activity cannot be re-planned in such a manner as to achieve the target, this effect is informed with respect to the user.  For example, when a front part of a route is under construction, and the user cannot pass through the part, another route is re-planned. (64) Moreover, a stereo speaker 21 configuring a part of the user information providing device 20 is attached to the vicinity of the user's ear in the stem portion of the eyeglass-type frame.  The information can be provided in the form of sound to the user by the stereo speaker 21.  Furthermore, a small display 22 similarly configuring a part of the user information providing device 20 is attached to a front portion of the eyeglass-type frame within the user's view field.  When the information is visually provided via the small display 22, various information can be supplied to the user.  The small display 22 also has a function of outputting an image picked up by the right or left camera module 11R, 11L, visual information such as character and icon information is superimposed upon the image captured in this manner, and information may be superimposed in the form of addition to an object detected in a camera view field. (65) Furthermore, although not especially shown, a gyro sensor or an accelerometer may be added to this eyeglass frame in such a manner as to correct vibration of the image captured by the right/left camera accompanying user's movement [as
receive, from one or more sources, a contextual data (e.g. planned schedule) regarding a user’s situation, the user’s situation comprising one or more characteristics (e.g. the user's present location … gyro for estimating the user's position/posture, accelerometer, pedometer … detailed information of environmental situation change or local environment; referring to the instant applicant’s specification [0046] … accelerometers configured to measure aspects of the user's movement; GPS sensors configured to determine a location of the user; motion sensors configured to measure movement within a certain area) of a location of the user;
correlate the contextual data (e.g. planned schedule) and a user data comprising one or more images (e.g. image) of the user (e.g. user in Figs. 7-9) interacting with a physical object (e.g. there is an obstacle hindering the walking in the three-dimensional map in the user's predicted walking range) while the one or more characteristics (e.g. the user's present location … gyro for estimating the user's position/posture, accelerometer, pedometer … detailed information of environmental situation change or local environment; referring to the instant applicant’s specification [0046] … accelerometers configured to measure aspects of the user's movement; GPS sensors configured to determine a location of the user; motion sensors configured to measure movement within a certain area) are present at the location of the user, wherein the contextual data (e.g. planned schedule) and the user data are correlated to establish a correlation between the user’s situation and at least one interaction with the physical object (e.g. obstacle);
determine, based at least on the correlation, at least one recommended action to be taken by the user, wherein the at least one recommended action is determined based at least on a current situation of the user (e.g. there is an obstacle hindering the walking in the three-dimensional map in the user's predicted walking range) corresponding to the user’s situation in the contextual data (e.g. planned schedule), and wherein the at least one recommended action (e.g. re-plan the activity plan) comprises the at least one interaction with the physical object while the one or more characteristics are present at a current location of the user; and
provide (e.g. informed) the at least one recommended action to the user]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Shaashua and IWAKI, to provide the capability of selecting the information in accordance with the user's tastes and which provides advice concerning intellectual stimuli and living habits (IWAKI col. 1 lines 31-43). 
12.	With respect to claim 2,
	Shaashua further discloses wherein the contextual data comprises data detected by at least one sensor in a vicinity of the user (Shaashua Abstract, [0047] – [0058], [0084] – [0087], [0138] – [0139], [0144], [0156] e.g. sensor).
13.	With respect to claim 3,
	Shaashua further discloses wherein the contextual data comprises data received from a mobile terminal associated with the user (Shaashua Fig. 2).
14.	With respect to claim 6,
	Shaashua further discloses
wherein the at least one recommended action is further determined based at least on the physical object being in proximity to the user (Shaashua Abstract, [0047] – [0058], [0084] – [0087], [0138] – [0139], [0144], [0156]).
15.	With respect to claim 8,
	Shaashua further discloses wherein the at least one recommended action is provided to the to the user by at least displaying a notification to the user (Shaashua Abstract, [0047] – [0058], [0084] – [0087], [0138] – [0139], [0144], [0156]).
16.	Claims 10-12. 15 and 17 are same as claims 1-3, 6 and 8 and are rejected for the same reasons as applied hereinabove.
17.	Claims 19-20 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.
18.	With respect to claim 35,
	Shaashua further discloses wherein the physical object is configured to communicate with the apparatus via a network, and wherein the apparatus communicates with the physical object in order to determine that the object is in proximity to the user (Shaashua Abstract, [0047] – [0058], [0084] – [0087], [0138] – [0139], [0144], [0156]).

19.	Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being obvious by Shaashua in view of IWAKI, and further in view of Allen et al (U.S. 2013/0073423 A1 hereinafter, “Allen”).
20.	With respect to claim 9,
Although Shaashua and IWAKI combination substantially teaches the claimed invention, they do not explicitly indicate wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation.
Allen teaches the limitations by stating wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation (Allen [0086] e.g. For another example, a user-performed process can include a packing for a vacation and the items can include suggested items to bring on the vacation (e.g., cloths, toothbrush, sunscreen, etc.)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Allen’s teaching would have allowed Shaashua and IWAKI combination to easily add item associated with a user-performed process to a universal list (Allen [00045).
21.	Claim 18 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

22.	Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being obvious by Shaashua in view of Chang, and further in view of Friendet al (U.S. 2013/0073423 A1 hereinafter, “Friend”).
23.	With respect to claim 9,
Although Shaashua and IWAKI combination substantially teaches the claimed invention, they do not explicitly indicate wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation.
Friend teaches the limitations by stating wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation (Friend [0064] e.g. For example, when packing for a trip, if a user types "pack" then all the sub-items the user had for "pack" in the past are automatically suggested for his/her list so he/she does not have to retype or remember them again.  And, packing items other people whose list authoring surfaces are associated with the present user (e.g., the user's social network) may be exposed to the present user via his/her LAS UI 120.  This may use search to process the many existing tasks of the present user or of other associated users).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Friend’s teaching would have allowed Shaashua and IWAKI combination to provide automatic capture and population of task and list items in an electronic task (Friend [0005]).
24.	Claim 18 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
25.	On pages 8-12, Applicant alleges the combination of Shaashua and IWAKI fails to discloses “the user’s situation comprising one or more characteristics of a location of the user.”
	Examiner disagrees because:
	Since the amended limitation “one or more characteristics of a location of the user” is not clear defined in the instant applicant’s specification, it is unclear what is “one or more characteristics of a location of the user”.
	Further, as described in col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9 “Another important function of the user reaction evaluation module 323 is monitoring of an environment where the user is, and the user's situation.  That is, the sensor group 10 is further disposed with respect to the user in such a manner as to monitor the user's environment or situation.  Examples of the sensor include a wide-angle stereo camera for observing the user's view field, stereo microphone, gyro for estimating the user's position/posture, accelerometer, pedometer.  A sensor or the like is usable which inputs detailed information of environmental situation change or local environment while communicating with a beacon or the like disposed in the environment.  That is, the wide-angle stereo camera and the stereo microphone are modules which detect obstacles and the like in front of the user”, and according to the instant applicant’s specification [0046] “…accelerometers configured to measure aspects of the user's movement; GPS sensors configured to determine a location of the user; motion sensors configured to measure movement within a certain area”, detailed information of environmental situation of the user’s current location and/or the user’s position/posture, accelerometer, pedometer of the user’s current location is a characteristic of a location of the user.
The disclosure reasonably describe the argued limitation of "one or more characteristics of a location of the user“.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 14, 2021